DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments

Applicant's arguments filed 11/15/2021 have been fully considered but they are not persuasive. On pp. 7 of the response the applicant argues that Frommel, Tsai, and Wolfe are not analogous art.  In response to applicant's argument that Frommel, Tsai, and Wolfe are nonanalogous art, it has been held that a prior art reference must either be in the field of applicant’s endeavor or, if not, then be reasonably pertinent to the particular problem with which the applicant was concerned, in order to be relied upon as a basis for rejection of the claimed invention.  See In re Oetiker, 977 F.2d 1443, 24 USPQ2d 1443 (Fed. Cir. 1992).  In this case, Frommel, Tsai, and Wolfe are directed towards pilot burners (Frommel), burners and burner tubes (Tsai), and pilot burner ignition (Wolfe) which falls squarely within the applicant’s field of endeavor which is a burner and its associated ignition means. The applicant argues that because Frommel, Tsai, and Wolfe are drawn to various indoor burner appliances whereas the disclosed invention is drawn to a pilot burner for a barbecue the prior art is not analogous. The examiner notes that the claims do not positively claim a barbecue, at best a barbecue is claimed in an intended use limitation in claim 8, therefore the applicant’s assertion that the references are non-analagous are not germane to the claimed invention1. 
On. pp 8 of the remarks the applicant argues that in arguendo if Frommel is analogous art then the motivation to combine is incorrect because: “the lighting circuit of a gas grill [and a disposable lighter] uses relatively low amounts of gas and there exists no material risk associated with premature and hazardous ignition of gas” and “adequate mixing of the fuel and air is necessary for the ignition to be reliable, since typically a short duration spark is all that is provided: mixing is not something to be avoided”. The examiner respectfully disagrees. The motivation 
On pp. 8 of the response the applicant argues that, with regards to the rejection of claim 2, that there is no basis on which one would conclude that replacement of a tube will improve replicability of a pilot burner. The examiner respectfully disagrees. The insulative holder allows the pilot burner itself to be dismounted from the insulative assembly, allowing for its replacement or repair without having to replace the entire unit.
On pp. 9-10 of the remarks the applicant argues that “the examiner has set forth no basis upon which one can conclude that the problem of dust particles clogging orifices is known or even exists” and therefore the motivation to combine is inappropriate. The examiner respectfully disagrees. The motivation is provided by Tsai who states that the mesh is provided to “...prevent dust or other particles from clogging the [orifice]” [column 3 lines 24-26 in Fig. 1 of Tsai]; therefore the problem is clearly identified in the prior art.
On pp. 11 of the response the applicant argues that examiner has set forth no basis to conclude that any particular arc voltage is desired and applicant is not aware of any such desired arc voltage. The examiner states that according to Paschen’s law of breakdown voltage “...at a constant temperature the breakdown voltage in any particular gas depends only on the product of the pressure and the interelectrode distance” ["Paschen, n." OED Online. Oxford University Press, June 2021. Web. 8 July 2021.], therefore if a person having ordinary skill in the art knows the voltage provided by a voltage generator (a desired breakdown voltage) and the ambient pressure then the interelectrode distance can be determined in order to ensure the formation of an arc at that voltage.
On pp. 12 of the remarks the applicant argues that AAPA does not teach the structures of claim 8 or claim 17 however the rejection maps the individual features of claims 8 and 17 to AAPA and applicant has not specifically provided arguments to dispute that claim mapping.
On pp. 12 of the remarks the applicant argues that “the examiner has set forth no basis to conclude that any particular flow rate is desired” with regards to the modification of AAPA and Tsai do require the specific orifice diameter required by claim 10. The rejection states that “Energy Audits [an evidentiary reference applied in the rejection] discloses that the orifice diameter is chosen so that the pilot light consumes a desired amount of energy for a given upstream natural gas pressure. In this case a 0.026” diameter orifice consumes between 1589- 2427 btu/hr 

With regards to the applicant’s arguments directed towards the 35 U.S.C 103 rejection of claims 3 and 7, the applicant’s arguments are persuasive and the rejections are withdrawn.

The declaration under 37 CFR 1.132 filed 12/02/2021 is insufficient to overcome the rejection of claims 1-10, 14, and 17-19 based upon 35 U.S.C 103 as set forth in the last Office action because: 
 In item 4 of the declaration the declarant states that Frommel, Tsai, and Wolfe are not analogous art, stating that the references “…relate to technology areas that I would not have recourse to in the course of gas grill design. I have many colleagues in the field of gas grill design and based on my dealings with them over 42 years, I have no reason to believe that any of them would look to these technology fields in the course of their design efforts”. As stated in the response to arguments it has been held that a prior art reference must either be in the field of applicant’s endeavor or, if not, then be reasonably pertinent to the particular problem with which the applicant was concerned, in order to be relied upon as a basis for rejection of the claimed invention.  See In re Oetiker, 977 F.2d 1443, 24 USPQ2d 1443 (Fed. Cir. 1992).  In this case, Frommel, Tsai, and Wolfe are directed towards pilot burners (Frommel), burners and burner tubes (Tsai), and pilot burner ignition (Wolfe) which falls squarely within the applicant’s field of endeavor which is a burner and its associated ignition means. The declarant argues that because Frommel, Tsai, and Wolfe are drawn to various indoor burner appliances whereas the disclosed invention is drawn to a pilot burner for a barbecue the prior art is not analogous. The examiner notes that the claims do not positively claim a barbecue, at best a barbecue is claimed in an intended use limitation in claim 8, therefore the declarant’s assertion that the references are non-analagous are not germane to the claimed invention.
In item 5 of the declaration the declarant state that “I am aware of no pilot burner assembly but for that of the present invention that would be rendered more removable by virtue of the removal of a burner tube and I am aware 
	In item 6 of the declaration the declarant states that “I have been working with gas grill ignition systems for 42 years and I am not aware of any situation where an orifice has been clogged by fallen dust or other fallen particles. I further specifically note that it is manifestly unusual to place a mesh downstream of the terminus since, so positioned, it would be expected to interfere with gas flow. Indeed, when I first was presented with a sample of the Gutskowski invention, I was quite surprised that the flame front propagated downstream of the mesh and it appears that the mesh was providing for the necessary gas/air mixture to support combustion”. As stated previously the claims do not positively claim a barbecue (or gas grill), at best a barbecue is claimed in an intended use limitation in claim 8, therefore the declarant’s assertion that the teachings of the references cannot be applied due to the disclosed intended use of the invention are not germane to the invention as claimed. Furthermore, it is well known that the presence of a mesh may act to stabilize the flame by increasing the mixing rate, decreasing the flow velocity, preheating the reactants, and preventing flashback and it would not be expected that the presence of a mesh at the required location would interfere with gas flow in an undesirable way. For example US 4,846,670 provides a wire mesh in the gas flow to “…reverse[s] the majority of the gas which contacts the screen…[a]s a result, dwell time of the gases in the torch tip is increased, and mixing of the gases is enhanced” and US 3,967,614 teaches that “[t]he provision of the mesh screen permits the burner to function both in its normal way at high pressure and high flow rates and  also in a holding or pilot condition” [column 4 lines 5-8] and “[t]he burner head is provided with a wire mesh screen to permit maintenance of a flame with a very low gas flow” [column 1 line 55-57].
In item 7 of the declaration the declarant states that “[r]egarding the comments of the Examiner regarding “desired arc voltage”, I confirm that I am not familiar with the concept of “desired arc voltage”: I am aware that voltage sufficient to create an arc is required, but I am unaware of any gas grill designers that put effort into attaining any particular desired voltage for this purpose”.  As stated in the response to arguments the rejection states that 
In item 8 of the declaration the declarant states that “[r]egarding the comments of the Examiner regarding “desired flow rate”, I confirm that I am not familiar with the concept of “desired flow rate”: I am aware that if flow is insufficient, a flame can extinguish, but I am unaware of any gas grill designers that put effort into attaining any particular desired flow rate”. As stated in the response to arguments the rejection states that “Energy Audits [an evidentiary reference applied in the rejection] discloses that the orifice diameter is chosen so that the pilot light consumes a desired amount of energy for a given upstream natural gas pressure. In this case a 0.026” diameter orifice consumes between 1589- 2427 btu/hr depending on the upstream pressure (3”-7” w.c., respectively). Therefore, the diameter of the orifice is a result effective variable that would be optimized in order to achieve a desired result. In this case the result is delivering a desired flow rate of natural gas or propane for a given upstream pressure”. If a person having ordinary skill in the art knows the desired heat release rate from the pilot burner and the upstream natural gas pressure then the orifice diameter will be selected so that it delivers the desired heat release rate (in other words the desired flow rate of natural gas) according to the teaching of Energy Audits.


Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-2 and 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Applicant Admitted Prior Art (AAPA) in view of Frommel (US 3,441,450).
With respect to claim 1 AAPA discloses all of the subject matter prior to “the improvement comprising”.
AAPA does not disclose the orifice being disposed adjacent to the terminus.
Frommel discloses a pilot burner [see Fig. 1] having a tube [reference character 15 in Fig. 1] that includes a terminus [discharge end of reference character 15 in Fig. 3] and an orifice [discharge end of reference character 20 in Fig. 1] positioned adjacent the terminus.
It would have been obvious to one of ordinary skill in the art at the time of the filing date of the invention to modify the igniter valve taught by AAPA by providing the orifice such that it is adjacent to the terminus of the tube as taught by Frommel in order to prevent the premixing of fuel and air inside of the tube where it may prematurely and hazardously ignite.
With respect to claim 2 AAPA does not disclose an insulative holder in which the tube is releasably received.
Frommel discloses an insulative holder [reference character 11 in Fig. 1] in which the tube is releasably received [via retaining ring 16].
It would have been obvious to one of ordinary skill in the art at the time of the filing date of the invention to modify the igniter valve taught by AAPA by including the insulative holder taught by Frommel in order to allow the pilot burner assembly to be releasbly mounted to the main burner assembly, for replacement or repair, and to allow the pilot burner to be releasably mounted to the insulative assembly, for replacement or repair.
With respect to claim 5 AAPA does not disclose a channel which extends from the secondary gas port to the orifice; in which the orifice is seated; and which is releasably received by the tube.

It would have been obvious to one of ordinary skill in the art at the time of the filing date of the invention to modify the igniter valve taught by AAPA by providing the orifice such that it is adjacent to the terminus of the tube as taught by Frommel in order to prevent the premixing of fuel and air inside of the tube where it may prematurely and hazardously ignite.
   
    PNG
    media_image1.png
    455
    482
    media_image1.png
    Greyscale


Claim 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Applicant Admitted Prior Art (AAPA) in view of Frommel (US 3,441,450) as applied to claim 1 above, and further in view of Tsai (US 5,573,393).
With respect to claim 4 the combination of AAPA and Frommel does not disclose a mesh occluding the terminus of the tube.
Tsai discloses a burner having an orifice [reference character 641 in Fig. 1] and a mesh [reference character 62 in Fig. 1] provided downstream of the orifice in order to “…prevent dust or other particles from clogging the spout” [column 3 lines 24-26 in Fig. 1].
.

Claims 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Applicant Admitted Prior Art (AAPA) in view of Frommel (US 3,441,450) as applied to claim 1 above, and further in view of Wolfe (US 3,511,588).
With respect to claim 6 the combination of AAPA and Frommel do not disclose a wire coupling the electrode to the generator and terminating in a socket; and wherein the electrode has a pin which is releasably received by the socket.
Wolfe discloses a pilot burner having an ignitor with a wire [reference character 61A in Fig. 7] coupling the electrode to the generator and terminating in a socket [reference character 115 in Fig. 7]; and wherein the electrode has a pin [reference character 114 in Fig. 7] which is releasably received by the socket.
It would have been obvious to one of ordinary skill in the art at the time of the filing date of the invention to modify the combination taught by AAPA and Frommel by providing the igniter taught by Wolfe in order to provide an igniter that can be easily removed for replacement or repair.

Claims 8, 14 and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over AAPA in view of Tsai (US 5,573,393).
With respect to claim 8 AAPA discloses apparatus for igniting a burner of a barbeque, the apparatus having:
a housing defining a conduit [reference character 32 in Fig. 7] having an inlet and an outlet spaced apart from the inlet [see annotated Fig. 7, below];
an orifice [reference character 30 in Fig. 7] for receiving combustible gas and communicating with the inlet;
a pair of conductors defining a gap [see annotated Fig. 7, below], and
a generator [reference character 38 in Fig. 7] for producing a spark across the gap.
AAPA does not disclose a mesh occluding the conduit and being positioned adjacent the outlet. Nor that the mesh is 

It would have been obvious to one of ordinary skill in the art at the time of the filing date of the invention to modify the combination taught by AAPA by providing a mesh downstream of the orifice, as taught by Tsai, in order to “…prevent dust or other particles from clogging the [orifice]” [column 3 lines 24-26 in Fig. 1 of Tsai]. Note that in the combination the mesh would occlude the terminus from the upstream direction. Note that the combination would place the mesh downstream of the orifice and in spaced relation to the gap,

    PNG
    media_image2.png
    584
    724
    media_image2.png
    Greyscale

With respect to claim 14 the combination of AAPA and Tsai do not disclose that the length of the gap is about 0.126”. However, the examiner takes official notice that it is well known in the art that the voltage of an arc across two electrodes is proportional to the product of the ambient gas pressure and the distance between the electrodes2. Therefore, the gap length is interpreted as a result effective variable that would be optimized in order to achieve a desired result. In this case the gap length would be optimized in order to achieve a desired arc voltage.

With respect to claim 17 AAPA discloses a stem: that can be turned between an off position and a low position; having a high position between the off and low positions; and that can be depressed [paragraph 0069];
a mechanism: coupled to the generator and to the stem; coupled in use to the gas supply; having a primary gas port coupled in use to the gas burner; having a secondary gas port; and adapted to: (i) activate the generator when the stem is turned from the off to the high position; (ii) produce a flow of gas to the secondary gas port when the stem is depressed; and (iii) deliver a stream of gas to the primary gas port when the stem is between the high and low positions [paragraphs 0071-0074],
wherein
the orifice is coupled the secondary gas port such, upon turning the stem from the off to the high position, the spark produces a pilot flame which ignites the burner [paragraph 0075 and 0072]; and
the conductors are positioned in use such the conductors lie outside the flame of the burner [paragraph 0077].

Claim 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over AAPA in view of Tsai (US 5,573,393) and further in view of Frommel (US 3,441,450).
With respect to claim 9 the combination of AAPA and Tsai do not disclose that the conduit is cylindrical and the orifice is disposed on the conduit.
Frommel discloses a pilot burner [see Fig. 1] having a cylindrical tube [reference character 15 in Fig. 1] that includes a terminus [discharge end of reference character 15 in Fig. 3] and an orifice [discharge end of reference character 20 in Fig. 1] positioned adjacent the terminus.
It would have been obvious to one of ordinary skill in the art at the time of the filing date of the invention to modify the igniter valve taught by AAPA by providing the orifice such that it is adjacent to the terminus of the tube .

Claim 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over AAPA in view of Tsai (US 5,573,393) and further in view of Energy Audits (Energy Audits and Improvements for Commercial Buildings. Ian M. Shapiro 2016 by John Wiley & Sons, Inc. Published by John Wiley & Sons, Inc.).
With respect to claim 10 the combination of AAPA and Tsai do not disclose that the orifice has a drill size (diameter) of 0.026”. 
Energy Audits discloses that the orifice diameter is chosen so that the pilot light consumes a desired amount of energy for a given upstream natural gas pressure. In this case a 0.026” diameter orifice consumes between 1589-2427 btu/hr depending on the upstream pressure (3”-7” w.c., respectively). Therefore the diameter of the orifice is a result effective variable that would be optimized in order to achieve a desired result. In this case the result is delivering a desired flow rate of natural gas or propane for a given upstream pressure.
It would have been obvious to one having ordinary skill in the art at the time of the filing date of the invention to modify the apparatus of AAPA in view of Tsai by providing an orifice diameter of 0.026” because, as taught by Energy Audits, because the diameter of the orifice is a result effective variable that would be optimized in order to achieve a desired result. In this case the result is delivering a desired flow rate of natural gas or propane for a given upstream pressure. Note that it has been held that discovering an optimum value of a result effective variable involves, only routine skill in the art. In re Boescli, 617 F.2d 272,205USPQ 215 (CCPA 1980).


Allowable Subject Matter

Claims 3, 7, 11-13, 15, and 16 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.


Conclusion

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VIVEK K SHIRSAT whose telephone number is (571)272-3722. The examiner can normally be reached M-F 9:00AM-5:20AM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steven B McAllister can be reached on 571-272-6785. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/VIVEK K SHIRSAT/              Primary Examiner, Art Unit 3762                                                                                                                                                                                          


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 It is important to note that amending the claims to positively place the pilot burner in a barbecue would not make the references non-analagous since they would still fall within the applicant’s field on endevour.
        2 Paschen’s law states that: “…at a constant temperature the breakdown voltage in any particular gas depends only on the product of the pressure and the interelectrode distance” ["Paschen, n." OED Online. Oxford University Press, June 2021. Web. 8 July 2021.]